 1
 2   A PROFESSIONAL CORPORATION
     Stephen E. Horan, SBN 125241
 3   William E. Camy, SBN 291397
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6   Attorneys for Defendants
     CITY OF GRIDLEY, GRIDLEY POLICE DEPARTMENT, RODNEY W. HARR, TODD FARR and DEVIN
 7   PASLEY
     Exempt from filing fee pursuant to Government Code section 6103
 8
 9                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
10                                         SACRAMENTO DIVISION
11
12
13   MICHAEL A. LIBBY,                               Case No.: 2:21-cv-00017-JAM-AC
14                      Plaintiff,                   STIPULATION AND ORDER FOR EXTENSION
                                                     OF TIME TO FILE RESPONSIVE PLEADING
15   vs.                                             TO PLAINTIFF’S FIRST AMENDED
                                                     COMPLAINT
16   CITY OF GRIDLEY, GRIDLEY POLICE
     DEPARTMENT, RODNEY W. HARR,
17   DEVIN PASLEY, and DOE 1 to 5,
                                                     Compl. Filed: 01/05/2021
18                      Defendants.                  FAC filed: 06/03/2021

19                                               /
20           IT IS HEREBY STIPULATED and agreed by and between Plaintiff MICHAEL A. LIBBY, and
21   Defendants CITY OF GRIDLEY, GRIDLEY POLICE DEPARTMENT, RODNEY W. HARR, TODD
22   FARR and DEVIN PASLEY, through their respective counsel that the time for Defendants CITY OF
23   GRIDLEY, GRIDLEY POLICE DEPARTMENT, RODNEY W. HARR, TODD FARR and DEVIN
24   PASLEY to respond to the First Amended Complaint shall be extended to June 30, 2021.
25
26
27
28    {02451325.DOCX}


                                                 1
     STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
 1
 2    Dated:    June 23, 2021                    PORTER SCOTT
                                                 A PROFESSIONAL CORPORATION
 3
 4
                                                 By:   /s/ William E. Camy
 5                                                          Stephen E. Horan
 6                                                          William E. Camy
                                                            Attorneys for Defendants
 7
 8
     Dated: June 23, 2021                  LAW OFFICE OF MARK E. MERIN
 9
10                                                By___/s/ Paul Masuhara___________________
11                                                      Mark E. Merin
                                                        Paul Masuhara
12                                                      Attorneys for Plaintiff
                                                        MICHAEL A. LIBBY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    {02451325.DOCX}


                                                 2
     STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
                                                     ORDER
 1
 2   IT IS HEREBY ORDERED THAT:

 3          Defendants shall file their responsive pleading by June 30, 2021.
 4
 5   Dated: June 23, 2021                                 /s/ John A. Mendez
                                                          THE HONORABLE JOHN A. MENDEZ
 6
                                                          UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   {02451325.DOCX}


                                                 3
     STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S FIRST
                                       AMENDED COMPLAINT
